FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 20-0246
                                                 §
                                                 §
 SUBRINA BRENHAM AND                                                              Dallas County,
                                                 §
 SUBRINA'S TAX SERVICES
                                                 §
 v.                                                                                 5th District.
                                                 §
 JOSEPH KEMP AND KRR HH
                                                 §
 RETAIL, LLC


                                                                                     July 3, 2020

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                             November 13, 2020

        Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.

                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioner, SUBRINA BRENHAM AND SUBRINA'S TAX
 SERVICES, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 13th day of November, 2020.




                                                      Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk